Citation Nr: 1719764	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1972, including service in the Republic of Vietnam from February 1969 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

In September 2016, the Veteran submitted a claim for an increased rating for his service-connected PTSD.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Consequently, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.

In September 2016, the Veteran contacted the RO and cancelled his Travel Board hearing that was scheduled for October 2016. 

The issue of entitlement to service connection for hypertension addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

There is no competent evidence of record showing that the Veteran has ever been diagnosed with DM.


CONCLUSIONS OF LAW

The criteria for service connection for DM, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim for service connection for DM has been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, and private treatment records.  In October 2009, the RO informed the Veteran that medical records he had identified in support of his claim were unavailable, and the RO requested the Veteran's assistance in obtaining those records and any other records in support of his claim that had not been previously submitted. 

The RO also attempted to obtain treatment records from VAMC Miami and VAMC Montgomery, and received verification that there are no treatment records pertaining to the Veteran from these institutions.  

RO requests for private treatment records from Dr. M. Gordon and Dr. J.J. resulted in responses confirming that the requested records had been destroyed.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in September 2009 and August 2011.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings with adequate bases for the opinions stated therein.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran. . . .").

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection may be presumed for certain chronic diseases, including diabetes mellitus, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307 , 3.309(a) (2016). 

Alternatively, when a disease listed in 38 C.F.R. § 3.309 (a) is manifested in service, but not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010), codified later at 38 C.F.R. § 3.309(e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that he incurred DM due to his exposure to the herbicide agents, to include Agent Orange, while serving in the Republic of Vietnam.  

The Veteran's STR's are negative for a diagnosis of DM, and throughout his period of service, tests for evidence of sugar in his urine were negative.  In a questionnaire dated February 1972, he responded that neither he nor anyone in his immediate family had diabetes.  
On the Veteran's September 2008 formal claim for service connection for DM, the Veteran reported that his DM began in 1980, and that he was first treated for DM in 1980.  He did not identify his treating physician for DM.  

As noted above, the RO requested records pertaining to the Veteran's claimed disabilities from all medical providers identified by him.  

In its February 2009 response, the office of Dr. M. Gordon, a surgeon, notified the RO that the Veteran had been last seen in their practice in January 2001, and that all records relating to his treatment had been destroyed.  The Veteran provided records from a September 2000 fistulotomy, however these contained only generalized instructions to the patient, did not discuss any specialized treatment, and made no reference to the disabilities the Veteran is currently seeking to have service-connected.

In an August 2009 letter, the office of Dr. J.J., the office manager notified the RO that the Veteran was last seen in their office in July 2002, and that all records pertaining to his treatment had been destroyed.  

Private treatment records from July 2004 and June 2005 received from Urologist Dr. M.G. refer to urine cytology study with a follow-up, and contain no reference to DM.

The Veteran submitted a June 2010 laboratory record of a fasting glucose tolerance test showing an abnormal finding of "157".  The laboratory report does not identify a diagnosis.

VA primary care and psychiatry outpatient treatment records from the Dothan, Alabama, Community Based Outpatient Clinic (CBOC) dating from September 2009 to January 2011, show treatment for service-connected posttraumatic stress disorder (PTSD) and primary care notes.  These records show that the Veteran reported that he was told that he was diabetic and that he has a history of "borderline diabetes."  The health risks of DM were discussed with the Veteran at his primary care appointments in December 2009 and April 2010.  However, DM is not listed on the Veteran's "problem list," and the records do not contain any diagnosis of DM.  A December 2009 note following review of laboratory results states "he is NOT a diabetic."  

A September 2009 VA examination report reflects that the Veteran reported that he was told that he had "borderline diabetes" as early as 1999, but acknowledged that he had not been formally diagnosed with the condition.  Upon examination, the VA examiner made an assessment of "no evidence of diabetes on examination."

In March 2011, the Veteran was provided a second VA examination.  The examining physician noted that the evidence of record contained no evidence of a diagnosis of DM.  The examiner concluded that the Veteran did not have DM based on established criteria, and has not been diagnosed to have DM in the past.  

The threshold question with regard to the Veteran's claim for service connection is whether the Veteran has DM.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In this case, the Board has considered the Veteran's contention that he suffers from DM and has been told that he is a "borderline diabetic," but finds that these statements lack probative value, as competent medical evidence and not merely lay evidence alone, is required to establish a DM diagnosis.  38 C.F.R. § 3.304(f) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2016).  The Veteran has not been shown to possess education or professional experience in medicine generally, or endocrinology specifically.  As the Veteran is not demonstrated to have such expertise, his contention regarding that he has DM is not competent and has no probative value to support the necessary element of a current diagnosis of DM.  38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the September 2009 and March 2011 VA examiners provide probative medical opinion evidence, in that both examiner's opined that the Veteran does not have a diagnosis of DM.  Also of note is the December 2009 VA primary care note which indicated that the Veteran is not diabetic.  Significantly, there is no medical evidence of record supporting a diagnosis of DM, and the Veteran has not identified any outstanding relevant evidence with regard to the question.  Without a finding that the Veteran has a diagnosis of DM, service connection for the disorder cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). Therefore, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection DM is denied.


REMAND

With respect to the Veteran's claim for service connection for hypertension, the Board notes that the Veteran has explicitly raised the matter of entitlement to service connection based on direct service connection and on a secondary basis, as resulting from DM, which he has contended is related to his exposure in service to certain herbicides.  The August 2011 VA examiner was specifically asked to make a determination as to a causal relationship between the Veteran's hypertension and DM.  As there was no diagnosis of DM, a negative determination was made with regard to a causal relationship between DM and hypertension.  However, the examiner did not address the possibility of a direct etiological relationship between the Veteran's hypertension and service, to include his presumed exposure to herbicides.  

As such, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of his hypertension.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The claims file, including a copy of this REMAND, must be made available to the examiner for review. 

The examiner is requested to opined whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to his period of active duty service, to include exposure to herbicides therein (notwithstanding the fact that it may not be a presumed association).  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


